Citation Nr: 0324711	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for mechanical low back pain with spondylosis at 
L5-S1.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1991 
to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO, in 
pertinent part, granted service connection for chronic 
mechanical low back pain with spondylosis at L5-S1 and 
awarded a compensable evaluation of 10 percent to this 
disability, effective from December 1998.  

Following receipt of notification of this award, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an initial disability rating greater than 
10 percent for chronic mechanical low back pain with 
spondylosis at L5-S1.  After considering additional relevant 
evidence which had been received, the RO, by a March 2002 
rating action, granted an initial increased evaluation of 
20 percent, effective from December 1998, for the veteran's 
service-connected low back disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected mechanical low back pain with 
spondylosis at L5-S1 is manifested by complaints of 
occasional discomfort in the lumbar spine with radiation into 
the lateral aspect of the left thigh, with essentially normal 
objective evaluation findings.  




CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected mechanical low back pain with 
spondylosis at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case furnished in April 
2000 as well as the supplemental statements of the case 
issued in April 2002 and in May 2003, the RO informed the 
veteran of the specific provisions of the recently passed 
VCAA, the criteria used to adjudicate his rating claim, the 
particular type of evidence needed to substantiate this 
issue, as well as the specific type of information needed 
from him.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded several relevant VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's rating claim based upon a complete and thorough 
review of the pertinent evidence associated with his claims 
folder.  

Factual Background

According to the service medical records, between November 
1991 and September 1993, the veteran received annual 
treatment for complaints of low back, including tailbone, 
pain.  Thereafter, between August 1995 and November 1997, he 
sought treatment for such complaints on a more frequent 
basis.  

At the Medical Evaluation Board (MEB) examination conducted 
in June 1998, the veteran described constant back pain since 
an injury to his low back and tailbone area as a result of a 
fall sustained during basic training.  He also reported that 
he wore a back brace to support his back at work.  A physical 
examination of the veteran's low back demonstrated no 
deformity; no tenderness; no muscle spasm; the ability to 
reach the hands to the feet; extension of 20 degrees (by 
visualization); lateral bend of 40 degrees symmetrically; 
zero Waddell signs; a negative straight leg raising test; 5/5 
gastroc-soleus, extensor, hallucis longus, foot inversion and 
eversion, quadriceps, and hamstrings; intact sensation 
throughout distally to light touch; 2+ deep tendon reflexes 
at the knees and ankles; and downgoing toes bilaterally.  
X-rays taken of the veteran's lumbar spine showed L5-S1 
bilateral pars defect with no evidence of spondylolisthesis 
and no disc space narrowing or other evidence of degenerative 
disease.  The remainder of the radiographic evaluation was 
within normal limits.  The examiner diagnosed chronic 
mechanical low back pain with L5-S1 spondylolysis which did 
not appear to be an acute pars defect.  In addition, the 
members of the MEB concluded that the veteran's condition was 
"not likely to significantly improve in the course of the 
next year.  He has had persistent and chronic symptoms 
despite extensive and appropriate medical management."  

In August 1998, the veteran underwent a VA general medical 
examination, at which time he reported that "he . . . [was] 
before the MEB now for chronic low back pain."  A 
neurological evaluation demonstrated that the deep tendon 
reflexes of the veteran's low extremities were +2-3 
bilaterally.  The examiner noted the veteran's complaints of 
chronic low back pain and referenced the MEB's report.  

A September 1998 Report of the MEB Proceedings reiterates the 
determination that the veteran's chronic mechanical low back 
pain with L5-S1 spondylolysis did not appear to be an acute 
pars defect.  In addition, the MEB concluded that the 
approximate date of origin of this disability was 1992 and 
that the condition was incurred while the veteran was 
entitled to base pay.  

An October 1998 Report of the Physical Evaluation Board (PEB) 
Proceedings indicates that the veteran's diagnosed chronic 
low back pain with L5-S1 spondylolysis without neurological 
abnormality was found to be the proximate result of his 
performance of duty.  In addition, the PEB determined that 
the veteran's chronic pain with activity and his physical 
profile restrictions precluded his performance of his 
military occupational specialty duties.  

By a June 1999 rating action, the RO granted service 
connection for chronic mechanical low back pain with 
spondylosis at L5-S1.  In addition, the RO awarded a 
compensable evaluation of 10 percent for this 
service-connected disability, effective from December 1998.  

At a VA spine examination conducted in February 2001, the 
veteran reported that he developed low back pain during his 
active military duty, that this symptomatology was becoming 
increasingly worse, and that he takes Tylenol for relief of 
this pain.  He denied the use of assistive devices.  In 
addition, he explained that he is unable to do any movement 
of bending or stooping (in his job at a company which markets 
trash bags) due to the pulling and stretching sensation in 
his back and the resulting aggravating pain in this area.  He 
noted that his ability to walk is not limited by his low back 
pain, although his standing and sitting tolerance is 
diminished.  

A physical examination of the veteran's lumbar spine 
demonstrated flexion from zero to 50 degrees, extension from 
zero to 10 degrees, lateral flexion towards the left of zero 
to 25 degrees, lateral flexion towards the right of zero to 
30 degrees, a pulling sensation as well as a right lower 
extremity adductor muscle stretch affect with extension and 
with lateral flexion, no postural abnormalities or fixed 
deformity, moderate paralumbar muscle guarding, and no 
parasthesias.  The examiner also concluded that the range of 
motion of the veteran's lumbar spine was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  In addition, 
the examiner noted that X-rays taken of the veteran's lumbar 
spine during service in 1995 showed spina bifida at L4-L5 and 
that 1997 radiographic films taken of the veteran's lumbar 
spine reflected L5 pars intra-articularis defect and 
spondylolysis at L5-S1.  

In May 2001, the veteran sought VA outpatient medical 
treatment for complaints of low back pain radiating from the 
center of his back around to the right side of his body and 
down his groin.  He stated that these symptoms began after he 
mowed the lawn.  He denied any loss of bowel or bladder 
control.  A physical examination demonstrated that the 
veteran was fully ambulatory, did not walk with a limp, and 
was not short of breath or diaphoretic.  His reflexes were 
zero bilaterally.  There was tenderness to palpation of his 
right paraspinal muscles.  No trigger point was palpated.  
The examiner provided a diagnostic impression of an 
exacerbation of chronic low back pain.  

Two months later in July 2001, the veteran returned for 
follow-up VA outpatient medical care for his back pain.  He 
reported that he had experienced severe muscle spasm when he 
stopped taking his medication.  A physical examination of the 
veteran's back demonstrated no point tenderness, and 
subjective sensation of low back pain on stooping, bending, 
or lifting.  The examiner assessed low back pain.  

Private X-rays taken of the veteran's lumbar spine in August 
2001 showed anatomic alignment without evidence of 
subluxation or compression fractures, well-maintained 
vertebral body heights and intervertebral disc spaces, no 
pars defects, and mild degenerative disc disease at the L5-S1 
level.  The physician reviewing these radiographic films 
provided an impression of degenerative disc disease at the 
L5-S1 level.  

In March 2002, the RO considered this additional pertinent 
evidence.  In particular, according to the March 2002 rating 
action, the RO awarded an increased evaluation of 20 percent, 
effective from December 1998, for the veteran's 
service-connected mechanical low back pain with spondylosis 
at L5-S1.  

According to a January 2002 report of a private examination, 
which was received at the RO in May 2002, the veteran was 
experiencing increasing back pain which would occasionally 
radiate down his left leg.  The veteran reported that this 
symptomatology was most prominent when, after sitting, he 
attempted to stand.  A physical examination of the veteran's 
lumbar spine demonstrated essentially full range of motion, 
no paravertebral spasm, the ability to bend forward and 
almost touch his toes with his legs straight (which is 
analogous to a negative straight leg raising test 
bilaterally), symmetrical reflexes of his knees and ankles, 
and no motor or sensory deficit in either lower extremity.  
X-rays taken of the veteran's lumbar spine showed a Grade I 
spondylolisthesis of L5 on S1 with a defect in the pars 
inarticularis at L5 as well as spina bifida at L4 and L5 (and 
probably at S1).  The examining physician concluded that the 
veteran had some congenital defects in his lower lumbar spine 
which were frequently associated with low back pain and with 
sciatica sometimes as well.  In addition, this doctor 
recommended that the veteran undergo an evaluation of his 
functional capacity.  

Thereafter, in January 2003, the veteran underwent another VA 
spine examination.  At that time, he complained of occasional 
discomfort in his lumbar spine with radiation into the 
lateral aspect of his left thigh.  A physical examination of 
the veteran's lumbar spine demonstrated normal posture, 
normal gait, no use of a cane, the ability to stand easily on 
heels and toes, normal reflexes, negative straight leg 
raising bilaterally, and normal range of motion (with flexion 
of 60 degrees, extension of 25 degrees, rotation of 
30 degrees, and lateral bending of 25 degrees).  X-rays taken 
of the veteran's lumbar spine showed minimal spondylolysis 
with no disc narrowing and with spina bifida occulta as an 
incidental non-pathologic finding.  

The examiner concluded that the examination provided 
essentially normal physical findings as well as the ability 
to work.  Specifically, the examiner explained that the 
veteran's mechanical low back pain would not keep him from 
performing most activities.  The examiner recommended that 
the veteran avoid jobs involving repetitive heavy lifting 
such as loading freight.  The doctor noted that "there are 
many jobs available to . . . [the veteran] that do not 
require repetitive or heavy stressors of the back."  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected mechanical 
low back pain with spondylosis at L5-S1 under the appropriate 
diagnostic codes which rate impairment resulting from 
traumatic arthritis as well as lumbosacral strain.  
Specifically, according to Diagnostic Code 5010, traumatic 
arthritis, substantiated by X-ray findings, is evaluated 
based upon the limitation of motion of the affected part(s), 
as with degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  

Specifically, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups warrants the grant of a 10 percent 
rating, and x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations will result in the 
assignment of a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  

According to the relevant diagnostic code which rates 
impairment resulting from limitation of motion of the lumber 
spine, evidence of moderate limitation of motion of the 
cervical spine warrants the grant of a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Evidence of severe limitation of motion of the lumbar spine 
is necessary for the assignment of a 40 percent disability 
rating.  Id.  A higher disability evaluation cannot be 
awarded under this Diagnostic Code.  Id.  

Additionally, the RO has considered Diagnostic Code 5295, 
which rates impairment resulting from lumbosacral strain.  
According to these relevant rating criteria, evidence of 
muscle spasm on extreme forward bending as well as loss of 
lateral spine motion, unilateral, in the standing position 
warrants the assignment of a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The next 
higher rating allowable under this Diagnostic Code, 
40 percent, requires evidence of severe lumbosacral strain 
with a listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  A disability evaluation greater than 
40 percent for lumbosacral strain cannot be awarded pursuant 
to this Diagnostic Code.  Id.  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  Evaluation of traumatic 
arthritis, pursuant to the provisions of Diagnostic Code 
5010, contemplates limitation of motion of the lumbar spine.  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2002).  

Throughout the current appeal, the veteran has asserted that 
his service-connected mechanical low back pain with 
spondylosis at L5-S1 is more severe than the current 
20 percent evaluation indicates.  In particular, the veteran 
has described occasional discomfort in his lumbar spine with 
radiation into the lateral aspect of his left thigh.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
mechanical low back pain with spondylosis at L5-S1 must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's most recent low back 
complaints, which include occasional discomfort in his lumbar 
spine with radiation into the lateral aspect of his left 
thigh.  Significantly, however, the recent objective 
evaluation findings are essentially negative.  Specifically, 
these recent examinations have demonstrated normal posture, 
normal gait, no use of a cane, the ability to stand easily on 
heels and toes, normal range of motion, no paravertebral 
spasm, normal and symmetrical reflexes, negative straight leg 
raising bilaterally, and no motor or sensory deficit in 
either lower extremity.  Although X-rays recently taken of 
the veteran's lumbar spine showed minimal spondylolysis, 
these radiographic films also reflected no disc narrowing as 
well as spina bifida occulta as only an incidental 
non-pathologic finding.  Furthermore, the examiner who 
conducted the most recent VA examination of the veteran's 
spine in January 2003, expressed his opinion, following the 
evaluation, that the physical findings were essentially 
normal.  

These essentially negative physical findings do not support 
the next higher disability evaluation of 40 percent based 
upon impairment resulting from lumbosacral strain.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) (which 
stipulates that evidence of severe lumbosacral strain with a 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion is necessary for an award of a 40 percent 
disability rating).  

Furthermore, the Board notes that the appropriate diagnostic 
codes stipulate that impairment resulting from traumatic 
arthritis is evaluated in the same manner as impairment 
caused by degenerative arthritis is rated and that all such 
evaluations are determined based upon the extent of 
limitation of motion of the part(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2002).  Significantly, 
however, the recent VA examination completed in January 2003 
demonstrated normal limitation of motion of the veteran's 
lumbar spine.  Without evidence of severe limitation of 
motion of the lumbar spine, an increased rating of 40 percent 
based upon limitation of motion of the lumbar spine cannot be 
granted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Additionally, the Board acknowledges the veteran's complaints 
of occasional discomfort in his lumbar spine with radiation 
into the lateral aspect of his left thigh.  Significantly, 
however, the examiner who conducted a recent VA examination 
of the veteran's lumbar spine in February 2001 specifically 
concluded that the range of motion of the veteran's lumbar 
spine was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  Further, the January 2003 examination of 
the veteran's lumbar spine demonstrated essentially normal 
physical findings, including normal range of motion of his 
lumbar spine.  

Thus, the Board concludes that the currently assigned 
disability rating of 20 percent for the veteran's 
service-connected mechanical low back pain with spondylosis 
at L5-S1 contemplates any functional impairment, pain, and 
weakness that the veteran experiences as a result of this 
service-connected disorder.  In other words, this 20 percent 
evaluation reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his low back.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  

Consequently, a rating greater than the currently assigned 
disability evaluation of 20 percent for the service-connected 
mechanical low back pain with spondylosis at L5-S1 is not 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5292, & 5295 (2002).  The preponderance of the evidence 
is against an award of a disability evaluation greater than 
the currently assigned 20 percent rating for the veteran's 
service-connected mechanical low back pain with spondylosis 
at L5-S1 at any time during the appeal.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected 
mechanical low back pain with spondylosis at L5-S1.  
Specifically, it is not shown by the evidence of record that 
the veteran required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder did not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected mechanical low back pain with spondylosis 
at L5-S1 to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  


ORDER

An initial disability rating greater than 20 percent for 
mechanical low back pain with spondylosis at L5-S1 is denied.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

